DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.   The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited structures, including the following allowable subject matter:  
“A method for testing permeability comprising: directing fluid through a rock core sample (310) having an inlet primary face (320), an outlet primary face (330) and one or more sidewalls (340) having a thickness (T) adjoining the inlet primary face (320) and the outlet primary face (330), the directing occurring while the sidewalls are unbounded; and measuring a flow rate of fluid exiting the outlet primary face (330).”  
(Claims 2-20 are dependent on claim 1.)
As such, as illustrated in fig. 3A (reproduced and annotated below), in one aspect of the invention, as understood by the examiner, the method is able to test/measure permeability of a rock core sample (310) as if the rock core sample (310) were naturally in an earth formation where the core sample (310) wouldn’t be bounded in any direction.  The method is further able to test/measure natural permeability of the rock core sample (310) across the rock core sample (310) from a fluid inlet primary face (320) toward a fluid outlet primary face (330).  
Because the side walls (340) of the rock core sample (320) are unbounded (as occurring in nature), the input fluid (Fluid-In) may flow out from the outlet primary face (330) as well as from the sidewalls (340).  Therefore, as in nature, only natural permeability Y-component of the rock core sample (310) will produce a fluid flow out (Fluid-Out) from the fluid outlet primary face (330).  Any permeability X-component of the rock core sample (31) will produce a fluid flow out from the sidewalls (340), but not 

    PNG
    media_image1.png
    500
    641
    media_image1.png
    Greyscale

In contrast, if the sidewalls (340) of the rock core sample (310) were to be bounded in a sleeve, for example, to prevent fluid flow out from the sidewalls 340 (as normally done in a conventional permeability test), both the permeability X-component and Y-component would inaccurately reflect permeability through the rock core sample (340) in a direction (Y) parallel to an input fluid pressure gradient. 
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).
The drawings are further objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature(s) “a first pressure transducer” recited in claim 12 and “a second pressure transducer” recited in claim 13 must be shown or the feature(s) canceled from the claim(s). If it is important to claim a feature as new and novel, it is also important to show the feature. No new matter should be entered.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because paragraph [0017] appears to contain an editorial error.  Going forwards with examination, the paragraph is interpreted to be:
--[0017] Referring now to FIG. 3A, shown is a testing apparatus 300 which may be used to measure permeability of a rock core sample 310 according to one or more embodiments of the present disclosure. The rock core sample 310 may include an inlet primary face 320, an outlet primary face 330, and one or more sidewalls 340. The testing apparatus 300, in this embodiment, includes an inlet flow distributor plate 350 and an outlet flow distributor plate 360. One or more rods 370, may be coupled with or clamped about the inlet flow distributor plate 350, rock core sample 310, and the outlet flow distributor plate 360. While the one or more rods may be designed to maintain constant contact between the rock core sample 310 and the inlet and outlet flow distributor plates 350 and 360 through the duration prevent fluid from exiting the sidewalls 340 of the rock core sample 310 during the permeability test. In this example, the rods 370 are not threaded, but the rods 370 may be threaded rods in other embodiments. In some embodiments the inlet flow plate 350 may include a first pressure transducer coupled thereto. In another embodiment, the outlet flow plate 360 may include a second pressure transducer coupled thereto, wherein the first and second pressure transducers translate the fluid pressure across the inlet flow plate 350 and outlet flow plate 360 into an electrical signal.--
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863.  The examiner can normally be reached on Monday - Friday 7 am - 4 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                           March 12, 2021